DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed 29 September 2021, claims 1-9, 11-33 and 35-48 are pending in the application; claims 1, 24-25 and 48 are amended; and claims 10 and 34 are cancelled.

Election/Restrictions
Claims 14-23 and 38-47 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 December 2019.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 11-13, 24-27, 35-37 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2015/0334592 A1) in view of Vedantham et al. (US 2013/0028159 A1) in view of Chhabra (US 2014/0211676 A1).

Regarding claim 1, Choi discloses a method for wireless communication, comprising: 
communicating, while in a first power mode (e.g. awake state of power save mode), with an access point (AP) during a first active communication period, wherein data packets can be exchanged with the AP during the first power mode; switching to a second power mode (e.g. sleep state of power save mode) to transition to a sleep period, wherein data packets cannot be exchanged with the AP during the second power mode ([0116]); and 
determining, based at least in part on a traffic indicator metric, whether to perform a speculative wakeup and switch to the first power mode at the end of the sleep period ([0161] disclosing the S-STA or non-TIM STA wakes up according to a preset PS-Poll transmission-enabled time/period to transmit a PS-Poll to the AP; [0149], [0156]-[0157] disclosing the preset period is based at least in part on a reporting rate, channel access rate, network access load, software update period, etc.; [0119] traffic indication map (TIM) informs STA that traffic is buffered for the STA; Fig. 14, [0146]-[0151] disclosing non-TIM STA sends PS-Poll to receive data without TIM signaling (i.e. the STA switches from a sleep mode to an active mode even though the STA does not know whether the AP has data to transmit)).
The PS-poll transmission time or period in Choi is seen as a speculative wakeup which is disclosed by Choi as a channel access time or period, and Choi discloses the S-STA (or a non-TIM STA) determines the transmission time and/or period based on certain properties such as a channel access rate or a reporting rate associated with the application performed by the STA or network load ([0149], [0156]-[0158]).  This suggests the STA is aware of a metric associated with a plurality of speculative wakeups (i.e. rate implies the periodicity of channel accesses); however, Choi does not expressly disclose the following.
Vedantham discloses identifying an observation window associated with a plurality of speculative wakeups; and determining, based at least in part on a traffic indicator metric observed in the observation window, whether to perform a speculative wakeup and switch to the first power mode at the end of the sleep period (Fig. 3, [0018] based on traffic patterns determined in learning mode the active and doze periods are defined; [0022] and Fig. 3 300A disclosing a period for waking up; [0023], Fig. 3, 300B disclosing learning mode is applied for a plurality of dozing periods, analogous to a plurality of speculative wakeups in Choi; [0024] Fig. 3, 300C disclosing the time or period of active mode is dynamically adjusted based on the traffic observed in the learning mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching in Choi with the techniques of Vedantham because when informed by the teaching in Choi, one of ordinary skill in the art would be faced with the problem of how to determine the periodicity of the traffic patterns for setting the PS-poll time and or period and the teaching lies in Vedantham that these techniques can help wireless networks determine the periodicity of traffic in the network ([0002]-[0005]) which provides a more flexible system that allows the S-STA of Choi to identify changes needed in the PS-poll time or period to accommodate a new traffic flow.
Chhabra discloses switching to the second power mode based at least in part on a first inactivity timeout (ITO) associated with the first active communication period ([0022] disclosing if there is a period of traffic inactivity (e.g., a period without Tx data and/or without Rx data) on the wireless network interface that exceeds an inactivity timeout period used for the traffic inactivity timer, the wireless network interface can be placed in a power saving mode)
identifying an observation window (Fig. 4, 400, [0034]-[0035] monitoring data traffic;  Fig. 5, 500 [0039]-[0040] disclosing a further embodiment of Fig. 4 in which the traffic is monitored for a period of time which can be any period of time and one of ordinary skill in the art would use the period of time taught by Vedantham for detecting new traffic flows as taught by Vedantham);
selecting a second ITO that is shorter in time than the first ITO based at least in part on a traffic indicator metric observed in the observation window, wherein the active periods is associated with the second ITO. ([0033]; Fig. 4, 0410, 420; [0036]-[0037] based on observed traffic not exceeding a threshold a shorter more aggressive time period can be selected; Fig. 5, 510, 520 [0041]-[0042] In an instance in which it is determined at operation 510 that the data traffic level exceeds the threshold data traffic level, the method can proceed to operation 520, which can include using a first inactivity timeout period for the traffic inactivity timer…In this regard, a more aggressive (e.g., shorter) inactivity timeout period can be used for low bandwidth data, while a more conservative (e.g., longer) inactivity timeout period can be used for a higher bandwidth bursty data traffic pattern…The wireless network interface 316 can be placed in a power saving mode in an instance in which the traffic inactivity timer expires in response to a period of traffic inactivity on the wireless network interface 316 meeting or exceeding the one of the first inactivity timeout period or the second inactivity timeout period used for the traffic inactivity timer.).
As can be seen from the cited portions of Chhabra, therein lies disclosure of adapting the ITO based on observed traffic which obviously can apply to any active period in the system of Choi. It would have been obvious to one of ordinary skill in the art to modify the teaching in Choi with the techniques taught by Chhabra because the teaching lies in Chhabra that by using a dynamic ITO can lead to greater power savings for low bandwidth traffic and improved user experience and throughput.

Regarding claim 2, Choi in view of Vedantham and Chhabra disclose the method of claim 1, further comprising: 
determining to perform the speculative wakeup and switch to the first power mode (Choi: [0161] disclosing the S-STA or non-TIM STA wakes up according to a preset PS-Poll transmission-enabled time/period to transmit a PS-Poll to the AP; [0157] disclosing the preset period is based at least in part on a reporting rate, channel access rate, network access load, software update period, etc.; [0119] traffic indication map (TIM) informs STA that traffic is buffered for the STA; Fig. 14, [0146]-[0151] disclosing non-TIM STA sends PS-Poll to receive data without TIM signaling (i.e. the STA switches from a sleep mode to an active mode even though the STA does not know whether the AP has data to transmit)); and 
transmitting a data null message that comprises a power management bit, the power management bit being set to zero to facilitate switching to the first power mode (Chhabra: [0074]).  

Regarding claim 3, Choi in view of Vedantham and Chhabra disclose the method of claim 1, further comprising: 
determining that a traffic activity level during the first active communication period has exceeded a threshold value, wherein the traffic indicator metric is based at least in part on the traffic activity level exceeding the threshold value (Chhabra: Fig. 4, 410, Fig. 5, 510).  

Regarding claim 11, Choi in view of Vedantham and Chhabra disclose the method of claim 1, further comprising: determining that data is being communicated during a speculative wakeup; and switching from the second ITO to the first ITO during the speculative wakeup (Chhabra: [0044] In response to detection of a burst of high throughput data, the timer adaptation module 320 of some example embodiments can be configured to switch to using a longer, more conservative inactivity timeout period, such as by way of non-limiting example, 200 milliseconds, so as to keep the wireless network interface 316 awake for a longer period. ).

Regarding claim 12, Choi further discloses the method of claim 1, further comprising: determining that a beacon transmission time is within a predefined time period from the end of the sleep period; and determining, based at least in part on the beacon transmission time, not to perform a speculative wakeup and switch to the first power mode ([0171] disclosing “a separate window setting by which a specific time window in each beacon interval is restricted to the PS-Poll transmission“ implying the S-STA or non-TIM STA should wake at that time to send the PS-Poll frame, It is inherent that beacons occur at predetermined times e.g., “beacon interval”).  
Regarding claim 13, Choi in view of Vedantham and Chhabra further suggest the method of claim 1, further comprising: detecting, during the sleep period, that a voice call is ongoing; and determining, based at least in part on the ongoing voice call, to perform the speculative wakeup and switch to the first power mode (Vedantham: [0023], Fig. 3, 300B disclosing learning mode is applied for a plurality of dozing periods; Chhabra: [0018] Accordingly, the wireless communication device of such example embodiments can avoid using a static inactivity timeout period that can have a longer duration than the periodicity of voice call traffic and/or other low bandwidth traffic, thus allowing the wireless network interface to be placed in a power saving mode for larger amounts of time without impacting user experience.; [0043], [0065]; from this, one of ordinary skill would recognize that the technique of Vedantham would learn the pattern of the voice call and adapt to control the speculative wakeups of Choi based on the observed voice traffic).

Regarding claim 24, the claim is directed towards an apparatus for wireless communications, comprising means for communicating, means for switching and means for determining for performing the method of claim 1; Choi discloses equivalent means  (Fig. 21, [0200]-[0206]); therefore, claim 24 is rejected on the grounds presented above for claim 1.

Regarding claims 25-27 and 35-37, the claims are directed towards an apparatus for wireless communications, comprising a processor, memory in electronic communication with the processor, and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to perform the method of claims 1-3 and 11-13. Choi discloses such implementations   (Fig. 21, [0200]-[0206]); therefore, claims 25-27 and 35-37 are rejected on the grounds presented above for claims 1-3 and 11-13.

Regarding claim 48, the claim is directed towards a non-transitory computer-readable medium storing code for wireless communications, the code comprising instructions executable by a processor to perform the method of claim 1. Choi discloses such implementations   (Fig. 21, [0200]-[0206]); therefore, claim 48 is rejected on the grounds presented above for claim 1.


Claims 4, 9, 28 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2015/0334592 A1) in view of Vedantham et al. (US 2013/0028159 A1) in view of Chhabra (US 2014/0211676 A1), further in view of Dwivedi et al. (IN 201404941 I4).

Regarding claim 4, Choi in view of Vedantham and Chhabra discloses the method of claim 1 but does not disclose the following; however, Dwivedi suggests determining that a traffic congestion level has exceeded a threshold value, wherein the traffic indicator metric is based at least in part on the traffic congestion level exceeding the threshold value ([0038] congestion may be minimized when there are relatively high levels of traffic on the wireless medium; [0059] by switching to active, the reduction of congestion can outweigh the reduction of power consumption when the level of traffic is relatively high; [0060]-[0062] relatively high is determined by exceeding traffic thresholds).  
Choi teaches techniques that determine when a STA should wake up based on traffic requirements of the STA. Dwivedi teaches techniques that remove the need for sending the PS-polling frames and AP buffering of data as taught by Choi when the load of traffic on the wireless medium are relatively high ([0037] disclosing “example, to improve network performance by allowing the AP 11 O to deliver DL data frames to the stations ST A 1-ST A2 as they become available (e.g., without buffering the DL data and without the STAs having to send trigger frames or PS-Poll requests to trigger delivery of the buffered DL data)”). Therefore, it would have been obvious to one of ordinary skill in the art to modify the power mode switching taught by Choi with the techniques of Dwivedi because this reduces the overhead of PS polling frames and reduces the buffering required in the AP when traffic loads are higher achieving an optimal balance between minimizing power consumption and maximizing throughput ([0038]). This same reasoning for modifying the teaching of Choi is applicable to the following claim rejections under these grounds of rejection.

Regarding claim 9, Choi in view of Vedantham, Chhabra and Dwivedi further discloses the method of claim 1, further comprising: 
determining that a previous speculative wakeup failed to result in data communications (Dwivedi: [0040] disclosing QOS NULL responses from the AP signify there is no DL data buffered); and 
determining not to perform the speculative wakeup and switch to the first power mode (Choi: [0149] stay in sleep mode).

Regarding claims 28 and 33, the claims are directed towards an apparatus for wireless communications, comprising a processor, memory in electronic communication with the processor, and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to perform the method of claims 4 and 9. Choi discloses such implementations (Fig. 21, [0200]-[0206]); therefore, claims 28 and 33 are rejected on the grounds presented above for claims 4 and 9.

Claims 5-8 and 29-32  is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2015/0334592 A1) in view of Vedantham et al. (US 2013/0028159 A1) in view of Chhabra (US 2014/0211676 A1), further in view of Park et al. (US 2017/0195959 A1).

Regarding claim 5, Choi in view of Vedantham and Chhabra discloses the method of claim 1, but does not disclose the following; however, Park discloses determining whether a downlink activity level has exceeded a first threshold value; and determining whether an uplink activity level has exceeded a second threshold value, wherein the traffic indicator metric is based at least in part on the downlink and uplink activity levels exceeding the first and second threshold values ([0126] the comparison of uplink and downlink parameters to a threshold is seen as comparing uplink parameters to a first threshold and downlink parameters to a second threshold).
It would have been obvious to one of ordinary skill in the art to modify the teaching Choi with the disclosure of Vedantham and Park because the references are in the same field of endeavor of modifying transitions between sleep and awake states based on traffic conditions and Park teaches that a STA can determine to change modes of operation in order to overcome drawbacks when faced with congestion ([0085]-[0086]). The same reasoning applies to the following claim rejections under these grounds of rejection.

Regarding claim 6, Park further suggests the method of claim 1, further comprising: 
determining whether a downlink throughput level has exceeded a first threshold value; and determining whether an uplink throughput level has exceeded a second threshold value, wherein the traffic indicator metric is based at least in part on the downlink and uplink throughput levels exceeding the first and second threshold values (Park: [0126] speed is seen as throughput and comparisons to first and second thresholds as discussed above).

Regarding claim 7, Park further suggests the method of claim 1, further comprising: 
determining whether a downlink activity level has exceeded a first threshold value; and determining whether an uplink activity level has exceeded a second threshold value, wherein the traffic indicator metric is based at least in part on the downlink and uplink activity levels exceeding the first and second threshold values (Park: [0126] comparisons to first and second thresholds as discussed above).

Regarding claim 8, Park further suggests the method of claim 1, further comprising:
determining whether a downlink throughput level has exceeded a first threshold value; and determining whether an uplink throughput level has exceeded a second threshold value, wherein the traffic indicator metric is based at least in part on the downlink and uplink throughput levels exceeding the first and second threshold values (Park: [0126] speed is seen as throughput and comparisons to first and second thresholds as discussed above).

Regarding claims 29-32, the claims are directed towards an apparatus for wireless communications, comprising a processor, memory in electronic communication with the processor, and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to perform the method of claims 5-8. Choi discloses such implementations   (Fig. 21, [0200]-[0206]); therefore, claims 29-32 are rejected on the grounds presented above for claims 5-8.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11-13, 24-33, 35-37 and 48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
X. Perez-Costa and D. Camps-Mur, "AU-APSD: Adaptive IEEE 802.11e Unscheduled Automatic Power Save Delivery," 2006 IEEE International Conference on Communications, Istanbul, 2006, pp. 2020-2027.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500.  The examiner can normally be reached on 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A BEDNASH/Primary Examiner, Art Unit 2461